RCM Technologies, Inc. Tel:856.356.4500 Corporate Contacts: 2500 McClellan Avenue Fax: 856.356.4600 Rocco Campanelli Pennsauken, NJ 08109 info@rcmt.com President & CEO www.rcmt.com Kevin D. Miller Chief Financial Officer P R E S SR E L E A S E RCM TECHNOLOGIES, INC. ANNOUNCES THIRD QUARTER RESULTS Pennsauken, NJ – November 5, 2014 RCM Technologies, Inc. (NasdaqGM: RCMT), a premier provider of business and technology solutions designed to enhance and maximize the operational performance of its customers through the adaptation and deployment of advanced engineering, information technology and specialty health care services, today announced financial results for the thirteen and thirty-nine week periods ended September 27, 2014. RCM Technologies reported revenues of $46.4million for the thirteen week period ended September 27, 2014, a 12.3% increase over $41.3million for the thirteen week period ended September 28, 2013 (the comparable prior year period). Operating income was $2.8 million for the thirteen week period ended September 27, 2014, a 56.9% increase over $1.8 million for the comparable prior year period. Net income for the thirteen week period ended September 27, 2014 was $1.9 million, or $0.15 per diluted share, as compared to $1.1 million, or $0.09 per diluted share, for the comparable prior year period. The Company reported revenues of $144.5million for the thirty-nine week period ended September 27, 2014, a 15.6% increase over $124.9million for the thirty-nine week period ended September 28, 2013 (the comparable prior year period). Operating income was $7.9 million for the thirty-nine week period ended September 27, 2014, a 56.9% increase over $5.0 million for the comparable prior year period. Net income for the thirty-nine week period ended September 27, 2014 was $5.1 million, or $0.40 per diluted share, as compared to $3.6 million, or $0.29 per diluted share, for the comparable prior year period. The thirteen and thirty-nine week periods ended September 28, 2013 reflect an increase to net income of $0.5 million resulting from the reduction of a previously unrecognized tax benefit. Rocco Campanelli, President and Chief Executive Officer of RCM Technologies, commented, “I am proud of the results our employees delivered in the third quarter of 2014. We grew operating income by 56.9% over the third quarter of 2013. We also achieved gross profit of $13.2 million, the highest quarterly gross profit in over six years, with all three business segments making significant contributions. Our IT gross margin of 31.0% was the highest in RCM’s history. Engineering’s gross margin of 26.6% improved by approximately 230 basis points over the third quarter of 2013. Healthcare revenues grew by 15.9% over the third quarter of 2013.” Kevin Miller, Chief Financial Officer of RCM Technologies, added, “We continued to post impressive growth across all three segments.As a result of strong performance and subject to any development that materially impacts cash flow, the Company expects to pay a special dividend of at least $1.00 per share in fiscal 2014.Our Board of Directors continues to look to put a more efficient and better performing capital structure in place for shareholders.” About RCM RCM Technologies, Inc. is a premier provider of business and technology solutions designed to enhance and maximize the operational performance of its customers through the adaptation and deployment of advanced information technology and engineering services.RCM is an innovative leader in the delivery of these solutions to commercial and government sectors.RCM is also aprovider of specialty healthcare services to major health care institutions and educational facilities. RCM’s offices are located in major metropolitan centers throughout North America.Additional information can be found at www.rcmt.com. The Statements contained in this release that are not purely historical are forward-looking statements within the Private Securities Litigation Reform Act of 1995 and are subject to various risks, uncertainties and other factors that could cause the Company's actual results, performance or achievements to differ materially from those expressed or implied by such forward-looking statements.These statements often include words such as “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “believe,” “plan,” “seek,” “could,” “can,” “should” or similar expressions.In addition, statements that are not historical should also be considered forward-looking statements. These statements are based on assumptions that we have made in light of our experience in the industry, as well as our perceptions of historical trends, current conditions, expected future developments and other factors we believe are appropriate in these circumstances.Forward-looking statements include, but are not limited to, those relating to demand for the Company’s services, expected demand for our services and expectations regarding our revenues, the Company's ability to continue to utilize goodwill, to continue to increase gross margins, to achieve and manage growth, to develop and market new applications and services, risks relating to the acquisition and integration of acquired businesses, the ability of the Company to consummate acquisitions as to which it executes non-binding letters of intent, demand for new services and applications, timing of demand for services, industry strength and competition, initiatives to enhance shareholder value and returns and general economic factors. Such statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors, which may cause actual events to be materially different from those expressed or implied by such forward-looking statements.Risk, uncertainties and other factors may emerge from time to time that could cause the Company’s actual results to differ from those indicated by the forward-looking statements. Investors are directed to consider such risks, uncertainties and other factors described in documents filed by the Company with the Securities and Exchange Commission. The Company assumes no obligation (and expressly disclaims any such obligation) to update any forward-looking statements contained in this release as a result of new information or future events or developments, except as may be required by law. Tables to Follow RCM Technologies, Inc. Condensed Consolidated Statements of Income (Unaudited) (In Thousands, Except Share and Per Share Amounts) Thirteen Week Periods Ended September 27, September 28, Revenues Cost of services Gross profit Selling, general and administrative Severance and other charges - 15 Depreciation and amortization Operating income Other income (expense), net 6 (4 ) Income before income taxes Income tax expense Net income Diluted net earnings per share data Thirty-Nine Week Periods Ended September 27, September 28, Revenues Cost of services Gross profit Selling, general and administrative Severance and other charges Depreciation and amortization Operating income Other (expense) income, net ) 74 Income before income taxes Income tax expense Net income Diluted net earnings per share data RCM Technologies, Inc. Summary Consolidated Selected Balance Sheet Data (In Thousands) September 27, (Unaudited) December 28, Cash and cash equivalents Accounts receivable, net Total current assets Total assets Total current liabilities Total liabilities Stockholders’ equity RCM Technologies, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In Thousands) Thirteen Week Periods Ended September 27, September 28, Net income Adjustments to reconcile net income to cash provided by operating activities Changes in operating assets and liabilities Accounts receivable ) ) Transit accounts receivable ) Prepaid expenses and other current assets Accounts payable and accrued expenses ) Transit accounts payable ) Accrued payroll and related costs ) Income taxes payable Total adjustments ) ) Cash (used in) provided by operating activities ) Net cash used in investing activities ) ) Net cash provided by financing activities Effect of exchange rate changes ) ) (Decrease) increase in cash and cash equivalents ) Thirty-Nine Week Periods Ended September 27, September 28, Net income Adjustments to reconcile net income to cash provided by operating activities Changes in operating assets and liabilities Accounts receivable ) ) Transit accounts receivable ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) Transit accounts payable ) Accrued payroll and related costs ) Income taxes payable Total adjustments ) ) Cash provided by operating activities Net cash used in investing activities ) ) Net cash provided by financing activities Effect of exchange rate changes ) ) Decrease in cash and cash equivalents ) ) RCM Technologies, Inc. Summary of Selected Income Statement Data (Unaudited) (In Thousands) Thirteen Week Period Ended September 27, 2014 Engineering Information Technology Specialty Health Care Consolidated Revenue Cost of services Gross Profit Gross Margin % Thirteen Week Period Ended September 28, 2013 Engineering Information Technology Specialty Health Care Consolidated Revenue Cost of services Gross Profit Gross Margin % Thirty-Nine Week Period Ended September 27, 2014 Engineering Information Technology Specialty Health Care Consolidated Revenue Cost of services Gross Profit Gross Margin % Thirty-Nine Week Period Ended September 28, 2013 Engineering Information Technology Specialty Health Care Consolidated Revenue Cost of services Gross Profit Gross Margin % % % %
